           Case 3:20-cv-00202-JM Document 8 Filed 09/03/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JAMES STAFFORD                                                                 PLAINTIFF
ADC #143660

v.                                  3:20-cv-00202-JM-JJV

STATE OF ARKANSAS, et al.                                                       DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. It is certified, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment and the corresponding

Order would not be taken in good faith

       SO ORDERED this 3rd day of September 2020.


                                                ____________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE
